\DOO\]O\Ll\-I>L»Jl\)>-‘

wr\)l\)r\)l\)”r\)l\)r\)r\)r\)r\)»_a~.,_~._»_.…._.~»_.~
C>\OOO\]O\L!\-l>L)J[\J>-,*O\OOO\]O\UI-l>b~>[\.))-*C

Hal'ld'Dell'vered ASH F'LED

EVILLE' N C
00 '
UNITED sTATEs DIsTRICT CoURT FoR THE U 7 3 0 2015
WESTERN DISTRICT oF NoRTH CARoLiNA ~§-leserCT
ASHEVILLE DlvlsIoN ~ DFST.. @;§§URT

 

 

UNITED STATES OF AMERICA DOCKET NO. l:lSCR92
Notice,

Assignment of Claim,
Directive to Fiduciary.

VS.

JAMES E. MACALPINE,
Defendant
File for Record

 

 

 

 

 

Notice to All Affected Parties,

T 0 ALL T 0 WHOM THESE PRESENTS SHALL COME
Declaration of Assignment of Claim of Subrogation,

Directive to Trustee/Fiduciary

COMES NOW, the Beneficiary, J ames Edward MacAlpine, a living, breathing sentient
being, Man, without assistance of counsel, not the defendant, not a trustee for the trust JAMES
E. MACALPINE, but with full standing and capacity as the sole beneficiary of the bare trust
JAMES E. MACALPINE with a Notice to all affected Parties, with a Declaration of
Assignment of Claim of Subrogation to the UNITED\STATES, and with a Directive to the
appointed Trustee/Fiduciary.

Notice to A|| Affected Parties

 

Benef`iciary J ames Edward MacAlpine hereby and herewith declares on and for the
Record that he is exercising his right as sole beneficiary of the bare trust JAMES E.
MACALPINE to assign all rights, title, and interest in the iilnds generated by the claim of the
Plaintiff, UNITED STATES OF AMERICA, which are lodged in the A||ianZG| NFJ Large
Cap Va|ue Fund under CUSIP Number 018918458, which are now under the control of the

Assignment of Claim Page 1 of 10

Case 1:18-cr-00092-|\/|R-WCI\/| Document 26 Filed 10/30/18 Page 1 of 10

 

\OC>O\]O'\U`I-l>L».)[\.))-l

L)JI\)[\)[\JI\J[\)I\)I\JI\)[\)[\))-*»-l)-‘)_~»_¢>_a»_i,_~,_a,_.
O\OOO\]O\UI-I>~b->[\J>-*C\OOO\]O\UI-D~Wl\)*-*O

 

beneficiary, J ames Edward MacAlpine, by right of Claim of Subrogation which has been filed
into the Record of the instant case as Docket entry No. 22.

Dec|aration of Assignment of Claim of Subrogation

Beneficiary, J ames Edward MacAlpine, does now lodge into the Record of the instant
case an assignment of all rights, title, and interest in the Claim of Subrogation to the United

States, said assignment being annexed hereto as ANNEX A.

Directive to TrusteelFiduciar¥

Beneficiary, J ames Edward MacAlpine, hereby and herewith directs the
Trustee/Fiduciary, R. Andrew Murray, U.S. ATTORNEY, or any agent that he may appoint
who has the authority to perform, to put his signature to the indorsement on the reverse of the
Claim of Subrogation and then to use the assets of the Claim of Subrogation to set-off and
settle all charges against the trust, JAMES E. MACALPINE, charged as the Defendant in the

instant case, No. 1:18CR92, and then to dispose of the instant case and‘to close the green file.

U.S. ATTORNEY, R. Andrew Murray, your attention is directed to
Title 50 U.S.C. § 4305(b)(2), which reads:

“(2) Any payment, conveyance, transfer, assignment, or delivery of property or interest ,
therein, made to or for the account of the United States, or as otherwise directed,
pursuant to this subdivision or any rule, regulation, instruction, or direction issued
hereunder shall to the extent thereof be a full acquittance and discharge for all purposes
of the obligation of the person making the same; and no person shall be held liable in
any court for or in respect to anything done or omitted in good faith in connection
with the administration of, or in pursuance of and in reliance on, this subdivision,
or any rule, regulation, instruction, or direction issued hereunder.”

Beneficiary, J ames Edward MacAlpine, has converted the Claim of Subrogation to a

security of the United States. See Title 18 U.S.C. § 8, Which reads:

The term “obligation or other security of the United States” includes all bonds,
certificates of indebtedness, national bank currency, Federal Reserve notes, Federal

Assignment of Claim Page 2 of 10

Case 1:18-cr-OOOQ2-|\/|R-WCI\/| Document 26 Filed 10/30/18 Page 2 of 10

 

\OOO\IC>\M-I>LJJI\)>-¢

wl\)l\)l\)[\)l\)[\)[\)l\)[\)[\)>_\>_i»_\>-‘»_~)-l)-)-\>-l)-i
O©OO\IO\UILDJ[\)HO\OOO\]O\LA-l>wl\)>-‘C

 

Reserve bank notes, coupons, United States notes, Treasury notes, gold certificates,
silver certificates, fractional notes, certificates of deposit, bills, checks, or drafts for
money, drawn by or upon authorized officers of the United States, stamps and other
representatives of value, of whatever denomination, issued under any Act of
Congress, [in this case 50 U.S.C. § 4305(b)(2)] and canceled United States stamps.

Trustee/Fiduciary, U.S. ATTORNEY R. Andrew l\/Iurray, if you refuse or fail to perform
your Trustee/Fiduciary duty as issued under this directive within 3 calendar days of receipt of

same, a conclusive presumption may be drawn that you have conspired with others to defraud

the United States from receiving funds assigned to it. Govern yourself accordingly

VER|F|CAT|ON

l, James Edward MacAlpine, a North Carolina State Citizen and one of the
Peop|e of North Carolina, makes this Verification based on personal knowledge of
matters set forth herein and appearing without waiving any rights or remedies, being
competent in mind and body to testify, do hereby declare, verify and affirm that the
facts stated herein are true, correct, and complete in all material fact, not
misrepresented based on my own knowledge to the best of my current information,
knowledge and belief under the penalty of perjury of the laws of the united States of ‘
America and the laws of North Carolinal and is admissible as evidence in a court of
law or equity, except as to those matters that are therein made upon information and
belief, and as to those claims or facts, l believe them to be true and admissible as
evidence, and if called upon as a witness, l will testify as to the veracity of my
statements

Entered this ,§ 0 day of October, 2018.

J ames Edward MacAlpine

L.S. j,ym.,, M/Wc%»v

One of the People of the body
politic the State of North Carolina

Assignment of Claim Page 3 of 10

Case 1:18-cr-00092-|\/|R-WC|\/| Document 26 Filed 10/30/18 Page 3 of 10

\OOO\]O`\U!-Lw[\.))-i

wl\)[\)[\.)[\)l\)[\)[\)[\)[\)[\)>_¢)_l)_l>-a)_l)_‘r_~)-r)_¢)_l
O\OOO\]O\Lh-wal-‘O\OOO\IO\UI-I>DJI\)HO

 

Certification of Service

This is to certify that a copy of Notice to A|l Affected Parties, Dec|aration of Assignment
of Claim of Subrogation, Directive to Trustee/Fiduciary, and Assignment of Claim of
Subrogation has been mailed by pre-paid USPS First Class Certified Mail bearing the
following numbers on October 30th, 2018 by J ames Edward MacAlpine to:

Plaintiff’ s U.S. Attorney

R. Andrew l\/lurray

Office of the U.S. Attorney - WDNC
233 U.S. Courthouse Bldg.

100 Otis St.

Asheville, NC 28801

certified Meding Ne. 70l'i 0660 oooo '733? d`l'h{

Administrative Officer of the United States Courts
One Co|umbus Circ|e, NE
Washington, D.C. 20544

certified Meiiing Ne. ngj obe ooQQ fl 333 510'7

G. PATR|CK JENN|NGS, Trial Attorney, Tax Division
U.S. Department of Justice

P.O. Box 683

Ben Franklin Station

Washington, D.C. 20044-0683

certirled Meding Ne. 70\ '7 0650 0'000 73 3c1 50 3 't

Jeff Sessions

U.S. Attorney Genera|

U.S. Department of Justice
950 Pennsy|vania Avenue, NW
Washington, DC 20530-0001

certified lvleiling No. 701'7 0660 0000 733°1 50‘311

\

By: ?A.ML,AUMQ%&
ames Edward l\/|acA|pine

Assignment of Claim s Page 4 of 10

Case 1:18-cr-00092-|\/|R-WC|\/| Document 26 Filed 10/30/18 Page 4 of 10

 

\OOO\IO\U`l-i>b)l\.)>-‘

wl\)[\)[\)l\)l\)[\)[\)NNl\))-¢>-l>-l)-*)-l>-‘»_~>->_i»-~
O\OOO\]O'\U`l-PL)JI\)\-‘O\OOO\]O\U`|-PWN>_‘O

 

ANNEX A

Assignment of Claim Page 5 of 10

Case 1:18-cr-00092-|\/|R-WC|\/| Document 26 Filed 10/30/18 Page 5 of 10

L».Jl\)[\)[\)[\)[\)[\)[\)[\)[\)[\)»-‘)-l)-l)-¢)-l)-l)-¢)-d»->_i
O\OOO\]O\Ul-I>L»J[\.)t-‘O\OOO\]O\LA-|db~>[\)>-‘O

\ooo\llo\u\'.r>o)r\)»_.

 

Assignment of Claim of Subrogation

COMES NOW, the Claimant, J ames Edward MacAlpine, on this 30th day of October,
2018, does by these presents hereby and herewith grant, bargain, assign, transfer, and set over
to the United States, all rights, title, interests, and assets under the Claim of Subrogation
annexed hereto as though fully set out herein. This Assignment of Claim of Subrogation is

executed under the provisions of Title 50 U.S.C. § 43 05(b)(2).

TO HAVE AND TO HOLD SAME UNTO SAID ASSIGNEE.
THIS ASSIGNMENT IS MADE VVITHOUT RECOURSE.

IN WITNESS WHEREOF, the Assignor has caused this instrument to be executed the
30th day of October, 2018. ' l

ASSIGNOR:
J ames Edward MacAlpine

L.s. /,¢/m,_, MM;~¢Q

Notice: Use of Notary is for identification purposes only and shall not be construed against
Declarant as adhesion, indicia, or submission to any foreign, domestic, or municipal
jurisdiction or public venue

_STATE OF NORTH CAROLlNA )
) ACKNOWLEDGEMENT

COUNTY OF BUNCO|\/lBE )

Before me the undersigned, a Notary acting within and for the County of l/'Y\(,D@w;g ( (
and State of North Carolina on this 30 day of O(;VL) DQ:\£ , 20l8, personally appeared .
and known to me - OR - proved to me on the basis of satisfactory evidence to be the man

whose name is subscribed to the within instrument, to be the identical Free Man, J ames
Edward MacAlpine, declared the above to be true, correct, and not meant to mis-lead, to the

Assignment of Claim Page 6 of 10

Case 1:18¥cr-00092-|\/|R-WC|\/| Document 26 Filed 10/30/18 Page 6 of 10

\OOO\]O\UI-l>~b~>[\)*-‘

W[\)[\)I\)[\)[\)[\)[\)[\)[\J[\))-‘>_~)_i>-i>-a)-l>-\»-~)-l>-l
O\OOO\]O\UI-l>b~)[\.)»-‘O\DOO\]O\U!-l>w[\)t-‘C

 

best of his firsthand knowledge, understanding, and belief, by his free will and voluntary act
and deed by placing his signature on the foregoing document, executed the within instrument.

Given under my hand and seal this 50 day of O(,Tl.) M , 2018.

Notary signature Seal

W’\ \ mh F\ SUY\ §£’/' " d n
cL/{/ KAREN JOHNSON PERIARD

Printed Notary name N°lafY Public '- North carolina
‘ Mc Dowell County `

My Commission Expires Apr 4, 2022

My commission expires 4~ i 44 2022

 

Assignment of Claim Page 7 of 10

Case 1:18-cr-00092-|\/|R-WC|\/| Document 26 Filed 10/30/18 Page 7 of 10

From: ]ames Edward MacAlpine, C.S., a man created in His image.
c/o 603 Woodlea Court `
Asheville, North Carolina 28806
Located outside the District of Cqumbia (4 U.S.C. § 72)

To: Administrative Officer of the United States Courts
One Columbus Circle, NE
Washington, D.C. 20544
AND
To: G. PATRICK]ENNINGS, Trial Attorney, Tax Division
U.S. Department of ]ustice
P.O. Box 683
Ben Franklin Station
Washington, D.C. 20044-0683

AND

To; R. ANDREW MURRAY, United States Attorney
United States District Court
Western District of North Carolina
100 Otis St, Room 309
Asheville, NC 28801
Located outside the District of Columbia (4 U.S.C. §_ 72)

AND

To: DON GAST Assistant United States Attorney
United States District Court
Western District of North Carolina
100 Otis St, Room 309
Asheville, NC 28801
Located outside the District of Columbia (4 U.S.C. § 72)

AND
To: Clerk of Court
United States District Court
Western District of North Carolina
100 Otis St, Room 309
Asheville, NC 28801
Located outside the District of Cqumbia (4 U.S.C. § 72 )

NOTICE OF CLAIM OF RIGHT OF SUBROGATION FOR COURT BOND FUNDS

1 .
ACCEPTED ON BEHALF OF THE UN|TED STATES
Ce§§elii§e%rQMMfR\/M@M waymant@ FEIMMMAJ§ FPa_WzSeIfSLO

 

l, ]ames Edward MacAlpine, C.S., a man of sound mind and age of accountability

hereinafter I, me or my, affirm the following facts to be true, correct, complete and

not misleading under my full commercial liability.

The Court Administrator, Tarnmy Hightower, Andrew Murray, Don Gast are

hereinafter you or your.

l became aware of securities, having been issued, using my equity Without my

knowledge or permission as follows:

JAMES MACALP|NE (CC 1:18-CR-92)
Al|ianzGl NFJ Large Cap Va|ue Fund
Symbol: P_NBAX

CUS|P: 018918458

inception Date: 7/19/2002

Net Aseete: $374,104,000.00 as et
9/28/2018

Portfo|io Assets: $374,104,000.00 as of

9/28/2018 And;

Since it appears that you are using my equity as surety for bonding Case no.:
1:180r92, I hereby exercise my claim and right of subrogation on the above security.
As an alleged defendant, it appears that l am being treated like a trustee of a
constructive trust Without ever being expressly informed of the nature of my
presumed status. In-fact, this Court has attempted to conceal these facts and
Andrew Murray and his agents refused to divulge my right of subrogation, leaving

me With detrimental reliance.

Are there tax records concerning the transfer of this security to Allianz or any

other transfers?

Ce§§eli?re@d€t$i$t%zlilitzvt$€l>l @Mnaatie nilsdiraWiJe@ tweedde

l demand that the bonds be brought forth and that the proceeds from said
bond be used to set off and settle all charges concerning Case No.: 1:1861:92, to
dispose of the case and to close the green Hle. All remaining equity shall be returned to
me in specie or maintained under my direction and control with the Court acting as
fiduciary v

lf you are subject to 18 U.S.C. § 472 which bars you from talking about
anything related to the securities generated by these case numbers, then it Would be
in your best interests to dismiss this case with prejudice, and return my equity

immediately

October`22, 2018

amend/fp
/ ' /

Iames Edward MacAlpine, C.S.

C%§eiee:i?r§fe?§@%’o$‘i)°c§’ll$fd\!§t/'H [t$’&éliiliéli€§z Frlltiéjd]fcli’?élfa P@Ygee]£diéo

